ATTACHMENT TO ADVISORY ACTION

Response to Amendment
Applicant's amendment filed on 10/26/2021 is acknowledged. The amendments have been entered. However, the present claims are unpatentable for the same reasons cited in previous office action.

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive because of following reasons.

Applicants argue that regarding the non-obviousness rejection, the applicant respectfully believes that the Examiner is wrong in at least two points of the argumentation based on Hackfort. First, the person of ordinary skill in the art would not have combined the two different embodiments of paragraphs [0063] (“In a preferred embodiment the middle layer A ... can comprise 20 to 100 wt.%, preferably 30 to 100 wt.%, preferably 40 to 100 wt. %, still preferably 50 to 95 wt. %, still more preferably 60 to 90 wt. %, most preferably 65 to 80 wt. % based on the total weight of the middle layer A of destructured starch’) and [0065]. In one embodiment ... the middle layer A comprises ... 40 to 100 wt.-%, in particular 80 to 100 wt. %.
However, Hackfort et al. disclose that middle layer can comprise a combination of thermoplastic starch and polyvinyl alcohol (see page 11, claim 12 and paragraph 0051). Further, Hackfort et al. disclose middle layer can comprise 20 to 100 wt% of starch and 40 to 100 wt% of polyvinyl alcohol (see paragraphs 0063, 0064 and 0065). Therefore, given that Hackfort et al. disclose combination of starch and polyvinyl alcohol, it would have been obvious to one of ordinary skill in the art to combine, for instance 25 wt% of starch and 75 wt% of polyvinyl alcohol. That is, the two embodiments do not exclude each other.
Further, the amount of 20 to 100 wt% of starch and amount of 40 to 100 wt% of polyvinyl alcohol (interchangeability with aliphatic-aromatic polyester) overlap with that presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Applicants argue that the applicant points out that examples in Table 1 and page 12 of the application shows the criticality of the claimed invention. The applicant discloses at page 12:
However, the data is not persuasive given that the data is not commensurate in scope with the scope of present claims given that (i) the examples recite specific A layer, while the present claims have broad recitation of A layer, (ii) the examples recite specific B layer, while the present claims have broad recitation of B layer, (iii) the examples recite specific ratio of three layers (i.e. 10//80/10), while the present claims recite any ratio of  three layers and (iv) the examples recite specific thickness of three layer polyester film, while the present claim has broad recitation of thickness of three layer polyester film. Further, the data is not commensurate in scope with the “closest” prior art given that Hackfort teaches the use of a multi-layer film while the comparative examples (V1-V4) only use one layer.

In light of amendments, claim objection and 112 second paragraph rejection of claim 12 is withdrawn.

/KRUPA SHUKLA/Examiner, Art Unit 1787                                                                                                                                                                                                        
/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787